Case 8:19-cv-00082-JLS-KES Document 68 Filed 01/28/20 Page 1 of 2 Page ID #:768



  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9
                                   SOUTHERN DIVISION
10
11 TP-LINK USA CORPORATION,                  CASE NO.: 8:19-CV-00082-JLS-KES
12              Plaintiff,
                                             Hon. Josephine L. Staton
13        v.
                                             ORDER ON JOINT STIPULATION
14 CAREFUL SHOPPER, LLC, ADAM                FOR ORDER REGARDING STAY
   STARKE, SORA STARKE, and DOES             OF DISCOVERY PENDING
15 1 through 10, inclusive,                  RESOLUTION OF TP-LINK’S
                                             MOTION TO STRIKE AND/OR
16             Defendants.                   DISMISS CAREFUL SHOPPER’S
                                             AMENDED COUNTERCLAIMS
17                                           AND THIRD-PARTY COMPLAINT
18 CAREFUL SHOPPER, LLC,
19              Counterclaimant-
                Third-Party Plaintiff,
20
          v.
21
   TP-LINK USA NORTH AMERICA
22 INC. and AUCTION BROTHERS, INC.
   dba AMAZZIA,
23
             Third-Party Defendants.
24
25
26
27
28
Case 8:19-cv-00082-JLS-KES Document 68 Filed 01/28/20 Page 2 of 2 Page ID #:769



  1        The Court having considered the Parties’ Joint Stipulation Regarding Stay of
  2 Discovery Pending Resolution of TP-Link’s Motion to Strike and/or Dismiss Careful
  3 Shopper’s Amended Counterclaims and Third-Party Complaint, hereby ORDERS that:
  4        All discovery is stayed until the Court rules on TP-Link’s motion to strike and/or
  5 dismiss. If the Court denies TP-Link’s motion, then the stay is lifted and discovery
  6 shall resume.
  7        IT IS SO ORDERED.
  8        Dated: January 28, 2020
  9
10
11
                                                    Hon. Josephine L. Staton
12
                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
